Casie Walker
                                         Burnet County District Clerk
                                        1701 East Polk Street, Suite 90
                                          Burnet, Texas 78611-2757
                                            Phone (512) 756-5450



                                                                     October 23, 2015
October 23, 2015

Third Court of Appeals
via email


Re:    Court of Appeals Number: 03-13-00513-CR
       Trail Court Number: 40639


Style: MARIO ALBERTO RIOJAS-CONTRERAS
       v.
       The State of Texas


       Per TRAP 51.2(a)(1), this letter is to inform you we received the mandate in the above
referenced case on October 22, 2015.




Sincerely,




Casie Walker
District Clerk